DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-10 and 11-15 in the reply filed on 1/25/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 15 are an improper Markush claim, Applicant recites “and combinations thereof" which implies a selection of minimum of two from the selection and should have recited "or a combination thereof". Claims are examined as best understood. 
 Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 14 is examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paradis et al. (U.S. Publication No. 2007/0022711).
Regarding claim 11, Paradis et al. discloses a roof system (Figs. 1-6 and 11-14) comprising a roof deck (Para [0072]); and a polyurethane or polyisocyanurate foam board (60, Fig. 5; Para [0045]) directly in contact with said roof deck, where the polyurethane or polyisocyanurate has a density that is greater than 2.5 pounds per cubic foot (Para [0043]).
Regarding claim 13, Paradis et al. discloses the foam board includes oppositely positioned facers (62, 64, Fig. 5).
Regarding claim 14, Paradis et al. discloses the facers include fiber boards (Para {0047).
Regarding claim 15, Paradis et al. discloses the facers included uncoated glass fiber mats (Para [0047]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Griffin et al. (U.S. Publication No. 2006/0096205) in view of Letts (U.S. Patent No. 5,891,563) and Lynn et al. (U.S. Patent No. 6,093,481).
Regarding claim 6, Griffin et al. discloses that it is known to have a covered roof (Fig. 1-6) comprising a roof deck (Para [0002]), along with an insulation board (34) including a mix of polyurethane and polyisocyanurate cellular structure (Para [0026]), the insulation board having a density that is less than 2.5 pounds per cubic foot (Para [0024]), and the insulation board having a first planar surface and a second planar surface, the first planar surface and the second planar surface each having a facer (“Common Facer”, Para [0031]) positioned adjacent thereto; and a coverboard (32) including a mix of polyurethane and polyisocyanurate cellular structure (Para [0025]), and a first planar surface and a second planar surface, the first planar surface and the second planar surface each having a facer positioned adjacent thereto (Para [0031]); and a membrane covering (52).  Griffin et al. discloses the coverboard having a density greater than about 2.5 pounds per cubic foot and less than 6 pounds per cubic foot (Para [0023]) and that the variation of the density and compressive strength can vary due to the composition of the material (Para [0027]), but does not specifically disclose the density of the coverboard being less than 6 pounds per cubic foot or a iso index of at least 175.  Lynn et al. teaches known to have a high density polymeric foam material 
Regarding claims 7, Griffin et al. further discloses the facer of the coverboard is formed of glass fiber mats (Para [0030]).
Regarding claim 8, Griffin et al. further discloses that the insulation board (34) is positioned above said roof deck, said coverboard (32) is positioned above said insulation board, and said membrane (52) is positioned above said coverboard (Fig. 4). 
Regarding claim 9, Griffin et al. further discloses the coverboard having a thickness greater than 0.5 inches (0.75 inches Para [0023]).
Regarding claim 10, Griffin et al. further discloses the membrane is an EPDM membrane (Para [0030]).

Claim 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paradis et al. (U.S. Publication No. 2007/0022711).
Regarding claim 12, Paradis et al. discloses the roof deck as set forth above, but does not disclose the roof deck as comprising concrete pads, a steel decks, a wood beam deck, or a foamed concrete deck.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a roof deck comprise of either concrete pads, a steel decks, a wood beam deck, or a foamed concrete, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from selecting a roof deck material that is widely known and widely used in the industry as a matter of obvious design choice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633